Order reversed, without costs of this appeal, and matter remitted to the Special Term to exercise its discretion as to whether or not costs should be awarded, upon the ground that the granting of costs in this special proceeding was within the discretion of the court, and the court at Special Term did not *656exercise this discretion but decided the motion upon the incorrect ground that the special proceeding was not terminated by the order directing the arbitration to proceed. Present — Clarke, P. J., Dowling, Finch, McAvoy and Burr, JJ.